MEMORANDUM **
California state prisoner Joseph Raymond McCoy appeals pro se the district court’s denial of preliminary injunctive relief in McCoy’s action brought under 42 U.S.C. § 1983. We have jurisdiction under 28 U.S.C. § 1292(a).
We dismiss the appeal as moot, as McCoy has since been granted the relief *599he sought: leave to proceed in forma pau-peris. See Village of Gambell v. Babbitt, 999 F.2d 403, 406 (9th Cir.1993).
We do not address McCoy’s challenge to the order denying his motion to disqualify the magistrate judge from his case since the matter is not properly before us.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.